DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 23 February 2022 is acknowledged.  Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 December 2020, 19 May 2021, 14 February 2022, 22 February 2022, and 15 March 2022 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-169345 to Daicho et al. (“Daicho”), as evidenced by the instant Specification, in view of JP 2009-86468 to M. Takazi (“Takazi”), translations of which are presented herewith and relied-upon herein.
	With regard to Claim 1, Daicho teaches a light module for vehicles comprising a stacked lower substrate and a fluorescent film comprising PDMS (see Abstract; FIG. 10; ¶¶ [0006]-[0007], [0015], [0019]-[0022], [0040], [0045], [0049]).  Daicho teaches usage of KE-106 Shin-Etsu Chemical Co., Ltd. as a binder for the fluorescent film coating (see ¶ [0045]).  The instant Specification indicates the same material as a suitable PDMS material (see Pg. 9, Lns. 23-25; Example 1).  Daicho does not expressly teach a color filter comprising PDMS as claimed.  Takazi is similarly directed to lighting elements for automobiles, and teaches color caps (color filters) comprising PDMS therefor in order to control the color of emitted light (Abstract; ¶¶ [0001], [0017], [0024], [0044], [0078]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed color filters comprising PDMS in the device of Daicho in order to control the color of emitted light.
	With regard to Claim 2, Takazi teaches inclusion of a diffusion layer in order to control emitted light (see ¶ [0065]).
	With regard to Claim 6, Takazi teaches color filter thickness within the claimed range (see ¶ [0040]).
	With regard to Claim 7, Daicho teaches fluorescent film thickness within the claimed range (see ¶ [0045]).
	With regard to Claim 8, Takazi teaches inclusion of pigment in the color filter is not particularly limited and is selected such that a desired color is emitted (see ¶¶ [0031], [0039]).  To the extent that the pigment amounts disclosed by Takazi do not already read upon the claimed amounts, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed amount throughout the course of routine experimentation and optimization in obtaining a desired light emittance.
2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Daicho in view of Takazi as applied to Claim 1, and further in view of JP 2007-266356 to Sakumoto et al. (“Sakumoto”).
	With regard to Claim 3, Daicho and Takazi do note expressly teach a light diffusion layer comprising PDMS.  Sakumoto is similarly directed to vehicle light modules and teaches light diffusion layers comprising silicone resin (Abstract; ¶¶ [0020], [0032], [0038], [0042], [0090]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed PDMS resin in the light diffusion layer of Daicho in view of Takazi, as taught by Sakumoto, with a reasonable expectation of success.
3.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Daicho in view of Takazi as applied to Claim 1, and further in view of US 2018/0112846 to J. Jo (“Jo”).
	With regard to Claims 4-5, Daicho does not expressly teach the claimed arrangement of the lower substrate.  Jo is similarly directed to vehicle lamp devices, and teaches a substrate therefor comprising the claimed base substrate materials on which a stacked electrode, a first insulating film comprising a light-emitting element, and a second insulating film comprising an electrode are arranged (see Abstract; FIGs. 9-10; ¶¶ [0140]-[0142], [0158]-[0165]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the substrate arrangement of Jo as the base substrate in the device of Daicho in view of Takazi with a reasonable expectation of success in developing a vehicle light module.
4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daicho in view of Takazi as applied to Claim 1, and further in view of JP H11-87784 to Tazaki et al. (“Tazaki”).
	With regard to Claim 9, Daicho and Takazi do not expressly teach the claimed amount of fluorescent material.  Tazaki is directed to fluorescent materials for light emitting devices, and teaches inclusion of fluorescent material at rates within the claimed range in fluorescent films comprising silicone resin binders (see Abstract; ¶¶ [0014], [0019]-[0020], [0043], [0070]-[0081]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed amount of fluorescent material in the fluorescent film of Daicho with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715